Citation Nr: 1206110	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-42 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1978.

These matters come before the Board of Veterans' Appeals (the Board) on appeal of a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A copy of the transcript of that hearing is of record.  The record was also held open for a period of 30 days to afford the Veteran an opportunity to submit additional evidence.  Thereafter, in January 2012, the Veteran submitted additional evidence to the Board for consideration in connection with the claim on appeal along with a waiver of RO jurisdiction of such evidence.  Thus, the Board may properly consider the newly received evidence.  38 C.F.R. § 20.1304 (2011). 

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO denied reopening the Veteran's claim of service connection for a low back disorder.  The Veteran did not initiate a timely appeal for this matter. 

2.  New evidence associated with the claims file since the January 2005 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disorder, or raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The January 2005 RO rating decision that denied reopening the Veteran's claim for service connection for a low back disorder is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

2.  As evidence received since the RO's January 2005 denial is new and material, the criteria for reopening the Veteran's claim for service connection for a low back disorder have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As an initial matter, the Board has reopened the Veteran's claim of entitlement to service connection for a low back disorder.  Thus, no additional discussion of VA's duty to notify and assist is necessary with respect to that issue.

New and Material Evidence - Service Connection for a Back Disorder

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Entitlement to service connection for a back condition was originally denied by the RO in an October 1995 rating decision.  In pertinent part, the RO determined that evidence failed to show the Veteran had a back condition that occurred in or was caused by service.  Notice of the October 1995 decision was sent to the Veteran's mailing address of record in November 1995.  The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between October 1995 and October 1996, which have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).


In January 2005, the RO issued a rating decision that denied reopening the Veteran's claim for service connection for a low back disorder.  The RO found that the Veteran had failed to submit any evidence of a relationship between his claimed low back disorder and an event, disease, or injury in service.  Notice of the January 2005 decision was sent to the Veteran's mailing address of record during that same month.  The Veteran did not appeal that decision.  No additional material evidence was received between January 2005 and December 2007.   See 38 C.F.R.§ 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010). Thus, the January 2005 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

In December 2007, the Veteran sought to reopen his claim of entitlement to service connection for a low back disorder.  This appeal arises from the RO's July 2008 rating decision that found no new and material evidence had been submitted to reopen the Veteran's claim.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence added to the claims file since the January 2005 RO rating decision includes statements from the Veteran; lay statements from the Veteran's family and friend; VA joints examination reports dated in July 2008 and January 2009; private treatment records received in January 2012 (to include a December 2011 lumbar spine MRI report); two private medical opinions from the Veteran's treatment providers dated in December 2011; VA treatment records dated from 2006 to 2009; and a December 2011 Board hearing transcript.

Some of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  In the December 2011 statements, two private treatment providers (physician of general medicine and chiropractor), detailed that the Veteran had lower back pain that was most likely caused by or a result of in-service fall trauma in 1976.  Additional findings of traumatic arthritis, degenerative joint disease, and degenerative disc disease were listed in those statements. 

This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the existence of a causal relationship between the present low back disability and an injury incurred during service.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for a low back disorder are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder. 


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for a low back disorder is warranted.

In this case, the Veteran (along with his family members and friends) has consistently contended that he has suffered from a low back disorder since an in-service fall injury.  While service treatment records did not show any low back complaints or findings, the Veteran was shown to be treated for a fall injury in February 1977.  Post-service private and VA treatment records dated from 1988 to 2011 detailed findings of multiple low back conditions.  In addition, two private treatment providers (a physician of general medicine and a chiropractor), each succinctly detailed in December 2011 statements of record that the Veteran had lower back pain that was most likely caused by or a result of in-service fall trauma in 1976.

In light of the cumulative record discussed above, the AMC should arrange for a VA medical examination to determine the etiology of the Veteran's claimed low back disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The claims file reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Miami, Florida; however, as the claims file only includes treatment records from that facility dated up to August 2009, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records. 

Evidence of record indicated that the Veteran has received private treatment from a chiropractor identified as M.S., for his claimed low back disorder.  Any records from that private treatment provider should also be obtained.  38 C.F.R. § 3.159(c) (2011). 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated him for his claimed low back disorder for the time period since June 1978.  Of particular interest are any private treatment records from a private chiropractor identified as M. S. for the period from June 1978 to the present.  In addition, obtain VA clinical records pertaining to the Veteran's claimed low back disorder from the Miami VAMC for the period from August 2009 to the present. 

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the claims file, the Veteran should be afforded an appropriate VA spine examination to determine the nature and etiology of his claimed low back disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed low back disorder is casually related to his period of active service, to include the documented in-service fall injury.  

In doing so, the examiner should acknowledge and discuss the findings in the February 1977 in-service health record, the September 1988 private treatment records pertaining to post-service motor vehicle accident residuals, the December 2011 statements from the Veteran's private treatment providers, and the statements from the Veteran asserting the continuity of low back symptomatology since service.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case in December 2009.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


